11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Suzann Ruff,                                 * From the 29th District Court
                                               of Palo Pinto County,
                                               Trial Court No. C49691.

Vs. No. 11-21-00130-CV                       * July 22, 2021

Wick Phillips Gould & Martin, LLP,           * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has considered the record in this cause and concludes that this
appeal should be dismissed for want of jurisdiction. Therefore, in accordance with
this court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against Suzann Ruff.